Exhibit 99.1 Marten Transport Announces Third Quarter Results; Net Income Improves 15.5% in Sixth Straight Quarter of Year-Over-Year Profit Growth MONDOVI, Wis., Oct. 18, 2011 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq:MRTN) today reported a 15.5% increase in net income to $6.3 million, or 29 cents per diluted share, for the third quarter ended September 30, 2011, from $5.5 million, or 25 cents per diluted share, for the third quarter of 2010. The third-quarter earnings also improved sequentially from the second-quarter net income of $6.2 million, or 28 cents per diluted share. For the nine-month period of 2011, net income increased to $16.6 million, or 75 cents per diluted share, from $14.5 million, or 66 cents per diluted share, for the same nine-month period of 2010. Operating revenue, consisting of revenue from truckload and logistics operations, increased 21.5% to $156.3 million in the third quarter of 2011 from $128.7 million in the 2010 quarter, reflecting a continuing combination of higher shipping volume and increased fuel surcharges. For the first nine months of 2011, operating revenue increased 17.1% to $445.3 million from $380.3 million for the first nine months of 2010. Operating revenue, net of fuel surcharges, increased 16.1% to $127.5 million in the 2011 quarter from $109.8 million in the 2010 quarter and increased 11.3% to $361.8 million in the 2011 nine-month period from $325.2 million in the 2010 nine-month period. Reflecting substantially higher fuel prices, fuel surcharges increased to $28.8 million for the third quarter of 2011 from $18.8 million in the 2010 quarter and increased to $83.5 million for the 2011 nine-month period from $55.1 million for the 2010 nine-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, increased to 91.3% for the third quarter of 2011 from 90.9% for the third quarter of 2010 and improved to 91.7% for the 2011 nine-month period from 91.9% for the 2010 nine-month period. Chairman and Chief Executive Officer Randolph L. Marten said, "We are pleased to mark our sixth consecutive quarter of year-over-year increased profitability. "We are encouraged by our continued profitability growth which reflects the success of our long-term strategy to develop a diverse customer base that gains value from and expands all of our operating units. Our logistics revenue, net of intermodal fuel surcharges, grew by $7.0 million, or 24.7%, in this year's third quarter over the 2010 quarter. Our expanding regional operations contributed to a 2.7% increase over last year's third quarter in our average truckload revenue per tractor per week, net of fuel surcharges – our main measure of asset productivity. We have increased our regional operations to 64.8% of our truckload fleet as of September 30, 2011, from 48.2% as of a year earlier. "We have been successful in increasing profits while continuing to invest in the future and avoiding long-term debt. This quarter marks the fifth consecutive quarter where we have increased our total number of tractors in service." Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten's common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company's Annual Report on Form 10-K for the year ended December 31, 2010. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks issued in excess of cash balances $ $ Accounts payable and accrued liabilities Insurance and claims accruals Current maturities of long-term debt Total current liabilities Deferred income taxes Total liabilities Stockholders' equity: Marten Transport, Ltd. stockholders' equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding Common stock, $.01 par value per share; 48,000,000 shares authorized; 21,984,597 shares at September 30, 2011, and 21,950,252 shares at December 31, 2010, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders' equity Noncontrolling interest Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST (INCOME) EXPENSE ) 44 (6 ) ) INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PAID PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2011 vs. 2010 2011 vs. 2010 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % % Logistics Consolidated operating ratio % % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Nine Months Nine Months Nine Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2011 vs. 2010 2011 vs. 2010 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % % Logistics ) Consolidated operating ratio % % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ Loads Intermodal: Revenue (in thousands) $ Loads Average tractors 80 74 74 67 At September 30, 2011 and September 30, 2010: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Nine Months Ended September 30, Ended September 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 52 and 96 tractors as of September 30, 2011, and 2010, respectively. Represents the percentage of miles for which the company is not compensated.
